Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 03/07/2022. Claims amended are 1, 10 and 19. Claims 1-27 are now pending in this office action.
Terminal Disclaimer
3.	The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents (10999288 and 10798100) have been reviewed and are accepted. The terminal disclaimer has been recorded.
Response to amendment
4. 	Applicant’s arguments with respect to the rejection of claims 1-27 under the nonstatutory double patenting rejection have been fully considered. As a result of  terminal disclaimer filed on 03/07/2022, the rejection has been withdrawn. 
Allowable Subject matter
5.	Claims 1, 10 and 19 are allowed as being independent claims.
6.    	Dependent claims 2-9 are allowed as being dependent on independent claim 1. Dependent claims 11-18 are allowed as being dependent on independent claim 10. Dependent claims 20-27 are allowed as being dependent on independent claim 19.
Reasons for Allowance
Applicants amendments for claims 1, 10 and 19 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The closest art on record teaches bi-directional sharing (SIM-TANG et al (US 20200311031 A1) Paragraph [0165]), there does not appear to be a specific teaching of “ in response to the request for the bi-directional share, implementing a point-to-point share of the one or more of the plurality of data listings with the data consumer and a point-to-point share of user data, provided by the data consumer, with the one or more data providers” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 10 and 19. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior arts on record, Ford; Christopher Todd (US 20170041296 A1) and SIM-TANG; Siew Yong (US 20200311031 A1) do not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	Claim 1: A method comprising: providing a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designating a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by 
	Claim 10: A system, comprising: a processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designate a data exchange administrator account of the data 

	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 19 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164